     Case: 1:17-cr-00018-AET-GWC Document #: 291 Filed: 03/29/21 Page 1 of 6




NOT FOR PUBLICATION

                           UNITED STATES DISTRICT COURT
                           DISTRICT OF THE VIRGIN ISLANDS
                                DIVISION OF ST. CROIX

    UNITED STATES OF AMERICA

          v.                                               Cr. No. 17-18

    ROBERT KLYVERT,                                        OPINION

                    Defendant.

THOMPSON, U.S.D.J.1

                                      INTRODUCTION

        This matter comes before the Court upon the Motion for Compassionate Release under

the First Step Act filed by Defendant Robert Klyvert (“Defendant”). (ECF No. 285.) The United

States of America (the “Government”) opposes. (ECF No. 290.) The Court has decided the

Motion based on the written submissions of the parties and without oral argument. For the

reasons stated herein, Defendant’s Motion for Compassionate Release (ECF No. 285) is denied.

                                       BACKGROUND

        On January 18, 2019, Defendant pleaded guilty to distribution of crack cocaine. (ECF

No. 209.) On May 8, 2019, the Court sentenced Defendant to sixty months’ imprisonment and

five years’ supervised release. (ECF No. 253.) Defendant is incarcerated at FCI Williamsburg.

(Def.’s Br. at 7, ECF No. 285.) FCI Williamsburg currently has one confirmed active COVID-19

case among inmates and one confirmed active case among staff members. COVID-19



1
  The Honorable Anne E. Thompson, United States District Judge for the District of New Jersey,
sitting by designation.
                                            1
      Case: 1:17-cr-00018-AET-GWC Document #: 291 Filed: 03/29/21 Page 2 of 6




Coronavirus, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/index.jsp (last

updated Mar. 26, 2021). Defendant’s projected release date is September 18, 2023. (Def.’s Br. at

1.)

          Defendant sought release from the Federal Bureau of Prisons (“BOP”) three times. (See

Def.’s Attach. A, ECF No. 285-2.) The Warden denied each request. (Id.) Defendant appealed

the Warden’s third denial to the BOP’s Regional Director. (See Def.’s Attach. H., ECF No. 285-

9.) On December 30, 2020, the Regional Director also denied Defendant’s request for release.

(Id.) The Regional Director stated, “You are assigned a Medical Care Level 2 assignment, which

supports the institution’s assessment that your medical condition is considered stable, chronic

care.” (Id.)

          On February 19, 2021, Defendant filed a Motion for Compassionate Release under the

First Step Act in this Court. (ECF No. 285.) The Government filed an Opposition. (ECF No.

290.) Defendant’s Motion is presently before the Court.

                                         LEGAL STANDARD

          Under the First Step Act of 2018, a court may reduce a defendant’s sentence and order

compassionate release for “extraordinary and compelling reasons.” 18 U.S.C. § 3582(c)(1)(A)(i).

“[B]efore granting compassionate release, a district court must consider[] the factors set forth in

[18 U.S.C.] § 3553(a) ‘to the extent they are applicable.’” United States v. Pawlowski, 967 F.3d

327, 329 (3d Cir. 2020) (quoting 18 U.S.C. § 3582(c)(1)(A)).2


2
    The statute provides, in relevant part,

          (c)     Modification of an imposed term of imprisonment. The court may not
                  modify a term of imprisonment once it has been imposed except that—


                                                 2
   Case: 1:17-cr-00018-AET-GWC Document #: 291 Filed: 03/29/21 Page 3 of 6




       Congress directed the U.S. Sentencing Commission to “describe what should be

considered extraordinary and compelling reasons for sentence reduction . . . .” 28 U.S.C. §

994(t). In response, the Sentencing Commission issued U.S. Sentencing Guidelines Manual

(“U.S.S.G.”) § 1B1.13 (the “Policy Statement”). The Sentencing Commission has not revised the

Policy Statement since passage of the First Step Act. United States v. Rodriguez, 451 F. Supp. 3d

392, 397 (E.D. Pa. 2020). The Third Circuit “ha[s] not directly addressed the applicability of [the

Policy Statement] in th[e] context [of compassionate release motions in the COVID-19

pandemic], though [it] ha[s] noted that, under [18 U.S.C.] § 3582(c)(1)(A), a sentence reduction

must be ‘consistent with applicable policy statements issued by the Sentencing Commission.’”

United States v. Burton, 2021 WL 796413, at *2 (3d Cir. Mar. 2, 2021) (quoting Pawlowski, 967




               (1)    in any case—

                      (A)     the court, upon motion of the Director of the Bureau of
                              Prisons, or upon motion of the defendant after the
                              defendant has fully exhausted all administrative rights to
                              appeal a failure of the Bureau of Prisons to bring a motion
                              on the defendant’s behalf or the lapse of 30 days from the
                              receipt of such a request by the warden of the defendant’s
                              facility, whichever is earlier, may reduce the term of
                              imprisonment (and may impose a term of probation or
                              supervised release with or without conditions that does not
                              exceed the unserved portion of the original term of
                              imprisonment), after considering the facts set forth in [18
                              U.S.C. § 3553(a)] to the extent that they are applicable, if it
                              finds that—

                              (i)     extraordinary and compelling reasons warrant such
                                      a reduction . . .

                      and that such a reduction is consistent with applicable policy
                      statements issued by the Sentencing Commission.

18 U.S.C. § 3582.
                                                 3
     Case: 1:17-cr-00018-AET-GWC Document #: 291 Filed: 03/29/21 Page 4 of 6




F.3d at 329 n.6).

                                            DISCUSSION

        Defendant has satisfied the First Step Act’s exhaustion requirement. (See Def.’s Br. at 5.)

The Court proceeds to consider potential “extraordinary and compelling reasons” and whether

the 18 U.S.C. § 3553(a) factors warrant a modification of Defendant’s sentence.

I.      Extraordinary and Compelling Reasons

        Defendant, forty-nine (Opp’n at 1, ECF No. 290), argues that he suffers from health

conditions that increase his risk of severe illness or death from COVID-19. (Def.’s Br. at 1–2, 6.)

These conditions appear to include, among other things, hypertension, chronic hepatitis, minimal

periportal fibrosis, primary biliary cirrhosis, and mild centrilobular emphysema in 2015. (Id. at

1–2.) On December 21, 2020, Defendant tested positive for COVID-19. (Def.’s Attach. G, ECF.

No. 285-8.) Defendant was asymptomatic and has since “recovered.” (Id.; Def.’s Br. at 15.)

        The Centers for Disease Control and Prevention (the “CDC”) has identified certain

medical conditions that increase the risk of severe illness or death from COVID-19. According to

the CDC, emphysema, cirrhosis, hypertension, and fibrosis “can make [one] more likely to get

severely ill from COVID-19.” See People with Certain Medical Conditions, Centers for Disease

Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last updated Mar. 29, 2021).

        Based on consideration of Defendant’s medical records and other submissions, however,

the Court concludes that Defendant has not demonstrated that he “[s]uffer[s] from a serious

physical or medical condition . . . that substantially diminishes [his] ability . . . to provide self-

care within the environment of a correctional facility and from which he . . . is not expected to

recover.” See U.S.S.G. § 1B1.13, Application Note 1(A). Nor has Defendant demonstrated other
                                                    4
      Case: 1:17-cr-00018-AET-GWC Document #: 291 Filed: 03/29/21 Page 5 of 6




extraordinary and compelling reasons for release under Application Note 1(D) of the Policy

Statement. See id. § 1B1.13, Application Note 1(D). Accordingly, extraordinary and compelling

circumstances do not warrant a modification of Defendant’s sentence at this time.

II.     18 U.S.C. § 3553(a) Factors

        The § 3553(a) factors, considered as a whole, do not support Defendant’s Motion for

Compassionate Release. These factors include, among other things, “the seriousness of the

offense and the history and characteristics of the defendant,” 18 U.S.C. § 3553(a)(1), and “the

need for the sentence imposed . . . to reflect the seriousness of the offense, to promote respect for

the law, . . . to provide just punishment for the offense[, and] to afford adequate deterrence to

criminal conduct,” id. §§ 3553(a)(2)(A)–(B). Defendant was previously convicted of possession

with intent to distribute cocaine and marijuana. (Opp’n at 11.) For that offense, he was sentenced

in 2004 to twenty-seven months’ incarceration and five years’ supervised release. (Id.) In this

case, Defendant pleaded guilty to distribution of crack cocaine. (ECF No. 209.) Defendant’s

sixty-month sentence provides just punishment for his offense and promotes specific and general

deterrence. Moreover, Defendant has over twenty-nine months remaining on his sentence. (See

Def.’s Br. at 1.) This, too, favors the Government’s position. See Pawlowski, 967 F.3d at 330–31

(affirming denial of a compassionate release motion in part because of the amount of the time

remaining on the defendant’s sentence). The Court recognizes that Defendant has taken courses

in prison and appears to have no recent disciplinary history. (See Def.’s Attach. N, ECF No. 285-

15.) On balance, however, the applicable § 3553(a) factors weigh against Defendant’s release.

                                         CONCLUSION

        For the foregoing reasons, Defendant’s Motion for Compassionate Release under the



                                                  5
   Case: 1:17-cr-00018-AET-GWC Document #: 291 Filed: 03/29/21 Page 6 of 6




First Step Act (ECF No. 285) is denied. An appropriate Order will follow.



Date: March 29, 2021                                       /s/ Anne E. Thompson
                                                           ANNE E. THOMPSON, U.S.D.J.




                                               6
